MEMORANDUM **
Nathaniel W. Flores appeals pro se the district court’s order dismissing with prejudice his action alleging that the Elektra Entertainment Group, Inc., discriminated against him on the basis of national origin in violation of Title VII of the Civil Rights Act of 1964 when it failed to sign him to a recording contract. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Ortez v. Washington County, 88 F.3d 804, 807 (9th Cir.1996), and we may affirm on any ground supported by the record, Vestar Dev. II, LLC v. Gen. Dynamics Corp., 249 F.3d 958, 960 (9th Cir.2001).
The district court properly dismissed Flores’ action because he failed to plead the elements of a prima facie case of discrimination. See Bautista v. Los Angeles County, 216 F.3d 837, 840-41 (9th Cir. 2000) (applying pleading requirements of Fed.R.Civ.P. 8 to failure-to-hire discrimination complaint). Dismissal with prejudice was proper because Flores conceded in his complaint that, as a musician, he functions as an independent contractor, and Title VII protects employees, not independent contractors. See Adcock v. Chrysler Corp., 166 F.3d 1290, 1292 (9th Cir.1999) (citing Lutcher v. Musicians Union Local 17, 633 F.2d 880, 883 (9th Cir. 1980)).
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.